Opinion by
Orlady, J.,
In The Tenth National Bank of Philadelphia (Fourth Street National Bank of Philadelphia, Appellant) v. The Smith Construction Company, 218 Pa. 581, decided by the Supreme Court on June 3, 1907, the same question as is presented for our consideration in this appeal was disposed of, and following that decision for the reasons therein stated, the same order is made. The decree in this case is reversed and the report of the auditor absolutely confirmed, the costs on this appeal to be paid by the appellee.